Title: To Benjamin Franklin from John Paul Jones, 28 March 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’Orient March 28th. 1780.
I have received your Orders of the 18th. and have written to Nantes for particular information respecting the Anchorage off Noirmontier that I may take measures accordingly.— I am very glad that Doctor Bancroft who has been an Eye and Ear witness to the Situation of Affairs onboard the Alliance can explain to you every Circumstance. In the meantime I shall do my utmost either to go or send for the Bales of Cloth.— The Cannon are all on board; and you may depend on my best endeavours to fulfil your final Directions.
I beg leave in particular to refer you to Doctor Bancroft for a representation of some Circumstances that respect myself you will I am persuaded soon see the necessity that Obliged me to take the Steps I did in Holland—and I am afraid you will find the Busy Body C—— less worthy than you had formerly imagined.—
With the most sincere and affectionate Esteem and respect I am Dear Sir, Your most Obliged and most Obedt. Servt.
Jno P Jones

N.B. I understand there is a Quantity of Sheathing Copper belonging to the Continent at Nantes. I wish it could be Ordered to be Ship’d with the Shott for the Alliance.—
His Excellency B. Franklin Esqr. &c: &c:
 
Notation: J.P. Jones. L’orient March 28. 80
